Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Claims 1-3, 5-10, 12-17 & 19-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1.
A data transmission method, comprising: 
generating, by a terminal, a scrambling sequence based on information about a radio resource used by the terminal to send uplink data to a network device; and 
sending, by the terminal, the uplink data to the network device, wherein the uplink data is scrambled using the scrambling sequence, 
wherein the radio resource comprises a pilot used to send the uplink data, or the radio resource comprises a frequency domain of the time-frequency resource and the pilot, and 
wherein when the radio resource comprises the pilot, an initial sequence generation value Cinit of the scrambling sequence meets a formula 1, a formula 2, or a formula 3, comprising:

    PNG
    media_image1.png
    127
    557
    media_image1.png
    Greyscale

wherein in the formula 1, the formula 2, and the formula 3, nRS is an identifier of the pilot, q is determined based on a quantity of code words in a subframe, ns is a quantity of timeslots in cell a frame, NCell ID is an identifier of a cell in which the terminal is located, j0 = [i0 / Nacc], i0 is a subframe sequence number obtained through counting from a first PUSCH subframe to a subframe used for current data transmission, Nacc is a preset value indicating a quantity of subframes, j represents a sequence number of a code block in Nacc subframes that needs to be scrambled currently, and x is determined based on a quantity of bits occupied by a number nRS of the pilot.

Independent Claim 8.
A terminal, comprising: 
a memory; 
a transceiver; and 
at least one processor, communicatively coupled with the memory and the processor, configured to: 
generate a scrambling sequence based on information about a radio resource used by the terminal to send uplink data to a network device, and 
send, using the transceiver, the uplink data to the network device, wherein the uplink data is scrambled using the scrambling sequence, 
wherein the radio resource comprises a pilot used to send the uplink data, or the radio resource comprises a frequency domain of the time-frequency resource and the pilot, and 
wherein when the radio resource comprises the pilot, an initial sequence generation value Cinit of the scrambling sequence generated by the at least one processor meets a formula 1, a formula 2, or a formula 3, comprising:

    PNG
    media_image2.png
    198
    870
    media_image2.png
    Greyscale

wherein in the formula 1, the formula 2, and the formula 3, nRS is an identifier of the pilot, q is determined based on a quantity of code words in a subframe, ns is a quantity of timeslots in a frame, NCellID is an identifier of a cell in which the terminal is located, j0 = [i0, / Nacc ], i0 is a subframe sequence number obtained through counting from a first PUSCH subframe to a subframe used for current data transmission, Nacc is a preset value indicating a quantity of subframes, j represents a sequence number of a code block in Nacc subframes that needs to be scrambled currently, and x is determined based on a quantity of bits occupied by a number nRS of the pilot.

Independent Claim 15.
A non-transitory computer readable storage medium, wherein the computer readable storage medium stores an instruction, which when the instruction is executed by at least one processor a terminal, the at least one processor causes the terminal to perform operations, 

sending the uplink data to the network device, wherein the uplink data is scrambled using the scrambling sequence, 
wherein the radio resource comprises a pilot used to send the uplink data, or the radio resource comprises a frequency domain of the time-frequency resource and the pilot, and 
wherein when the radio resource comprises the pilot, an initial sequence generation value Cinit of the scrambling sequence meets a formula 1, a formula 2, or a formula 3, comprising:

    PNG
    media_image2.png
    198
    870
    media_image2.png
    Greyscale

wherein in the formula 1, the formula 2, and the formula 3, nRS is an identifier of the pilot, q is determined based on a quantity of code words in a subframe, ns is a quantity of timeslots in a frame, NCellID is an identifier of a cell in which the terminal is located, j0 = [i0, / Nacc ], i0 is a subframe sequence number obtained through counting from a first PUSCH subframe to a subframe used for current data transmission, Nacc is a preset value indicating a quantity of subframes, j represents a sequence number of a code block in Nacc subframes that needs to be scrambled currently, and x is determined based on a quantity of bits occupied by a number nRS of the pilot.






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouchi (US 2018/0041857 A1) discloses a terminal device configured to communicate with a base station device. The terminal device includes: a reception unit configured to receive a higher layer signal including a configuration relating to a physical uplink shared channel (PUSCH); a scrambling sequence generator configured to, if the terminal device supports a capability relating to low complexity and/or coverage enhancement, apply the same scrambling sequence to the PUSCH during a certain period; and a transmission unit configured to transmit the PUSCH, on the basis of the number of repetitions in the configuration relating to the PUSCH {Figs.3-4}.

Liu (US 2015/0146668 A1) discloses a method and an apparatus for configuring and transmitting a pilot, the method includes: a UE determines, according to a partitioned resource set, a parameter for generating an initial value of a demodulation pilot sequence; generates an initial value of the demodulation pilot sequence on the first resource set according to the first parameter, and generates an initial value on the second resource set according to the second parameter; and obtains the demodulation pilot sequence according to the initial value. In embodiments of the present invention, 

Cheng (US 8,619,633 B2, same assignee) discloses a method for transmitting and receiving Uplink Control Information (UCI), a terminal, and a base station. The transmitting method includes: calculating the number (Q') of modulation symbols occupied by the UCI to be transmitted; dividing the information bit sequence of the UCI to be transmitted into two parts; using Reed Muller (RM) (32, 0) codes to encode each part of information bit sequence of the UCI to be transmitted to obtain a 32-bit coded bit sequence respectively, and performing rate matching so that the rate of the first 32-bit coded bit sequence is .left brkt-top.Q'/2.right brkt-bot..times.Q.sub.m bits and that the rate of the second 32-bit coded bit sequence is (Q'-.left brkt-top.Q'/2.right brkt-bot.).times.Q.sub.m bits; and mapping the two parts of coded bit sequences that have undergone rate matching onto a Public Uplink Shared Channel (PUSCH), and transmitting the coded bit sequences to a base station {Claims 1-19}.

Guo (US 9,398,617 B2, same assignee) discloses a method and an apparatus for processing random access in a wireless communication network, and a processing method of a user equipment and an apparatus. The method for processing random access in the communication network includes: the base station receives a first Zadoff-

Qu (US 9,294,245 B2, same assignee) discloses a sequence distributing and sequence processing method and apparatus in a communication system. The sequence distributing method includes the following steps: generating sequence groups including a number of sequences, the sequences in the sequence groups are determined according to the sequence time frequency resource occupation manner which is supported by the system; distributing the sequence groups to cells. The method avoids the phenomenon that signaling transmission is needed to distribute the sequences to the cells for different time frequency resource occupation manner, and saves in so far as possible the wireless network transmission resource occupied during the process of distributing the sequences through distributing the sequence groups comprising a number of sequences to the cells {Claims 1-12}.

Qu (US 8,249,006 B2, same assignee) discloses a method and apparatus for allocating and processing sequences in a communication system. The method includes: dividing sequences in a sequence group into multiple sub-groups, each sub-group 

Wang (US 10,973,020 B2, same assignee) discloses a signal scrambling method and apparatus, and a signal descrambling method and apparatus. In the signal scrambling method, a communications apparatus scrambles a signal by using a scrambling sequence, and sends the scrambled signal. In the signal descrambling method, a communications apparatus receives a signal, and descrambles the signal by using a scrambling sequence. An initial value of the scrambling sequence is determined based on a time unit number corresponding to a frame structure parameter used for transmitting the signal, so that different scrambling sequences can be used to scramble signals that are transmitted by using different frame structure parameters. Therefore, interference randomization can be implemented for signal scrambling, and this can be applicable to various application scenarios in 5G NR to improve performance {Claims 1-20}.


Lampinen (US 2017/0048014 A1) discloses solutions to initialize an initial state of a scrambling sequence generator in a wireless network requiring a number of repetitive transmission of control and/or data, signals, in order to maximize radio coverage and reduce interference. Methods and apparatus are provided for efficient scrambling code generation in a wireless network. In one embodiment, methods and apparatus include identifying a cycle of a plurality of radio frames based on a common frame index, initializing scrambling code generation at start of a subframe in the identified cycle of the plurality of radio frames based on at least the common frame index, and generating a scrambling code. When initiating a scrambling code generation, the initialization starts at a radio frame by counting a system frame number {Figs.7 & 9}.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464